DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein the reaction suppression unit performs a process of lowering the temperature of the solid electrolyte below the active temperature as the reaction suppression processing.” in claims 2 and 3, respectively; and “wherein the sulfur release control unit performs either of a first release processing for releasing the sulfur component by making the exhaust passage in a weakly rich state and a second release processing for releasing the sulfur component by making the exhaust passage in a strongly rich state having a richer degree than that of the first release processing, and the reaction suppression unit performs the reaction suppression processing on the condition that the sulfur release state is obtained by performing the second release processing among the first release processing and the second release processing.” in claim 5.
The closest prior art of record are Weber et al. (US 2016/0320285) (Weber) and Kito et al. (JP 2007087812) (Kito). Weber discloses a control device reaction suppression unit exhaust system. (See Weber, Paragraphs [0023] & [0036]). Kito discloses an exhaust gas system NOx sensor with heat generation and a solid electrolyte. (See Kito, Paragraphs [0033]-[0038]). However, neither Weber, nor Kito, alone or in combination, teach or fairly suggest “wherein the reaction suppression unit performs a process of lowering the temperature of the solid electrolyte below the active temperature as the reaction suppression processing.” in claims 2 and 3, respectively; and “wherein the sulfur release control unit performs either of a first release processing for releasing the sulfur component by making the exhaust passage in a weakly rich state and a second release processing for releasing the sulfur component by making the exhaust passage in a strongly rich state having a richer degree than that of the first release processing, and the reaction suppression unit performs the reaction suppression processing on the condition that the sulfur release state is obtained by performing the second release processing among the first release processing and the second release processing.” in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746